Citation Nr: 9901355	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 10 percent disabling.

Entitlement to a compensable evaluation for residuals of 
ruptured left eardrum, with history of infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  This appeal arises from an August 1992 rating decision 
of the Department of Veterans Affairs (VA), regional office 
(RO).  Subsequently, the claims folder was transferred to the 
New Orleans, Louisiana, RO.


REMAND

There is no medical evidence of record which would provide a 
basis for evaluation of the veterans service connected left 
ear disorder, and the most recent VA psychiatric examination 
of record, conducted in April 1995, is not sufficient for 
ratings purposes:  the examiner did not review the claims 
folder and was unsure of the proper diagnosis.  

Evidence in the claims file reflects that the veteran did not 
report for VA psychiatric and otologic examinations scheduled 
in June 1998.  VA regulations provide that "[w]hen a claimant 
fails to report for an examination . . . scheduled in 
conjunction with . . . a claim for an increase, the claim 
shall be denied."  38 C.F.R. § 3.655(b) (1998).  However, 
there is no evidence in the claims file of the notification 
to the veteran of the scheduled examinations.  The best 
evidence of such notification would be a copy of the letter 
to the veteran in the claims file.

The United States Court of Veterans Appeals (Court) has held 
that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good 
cause" (38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Further, the Court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

Accordingly, the case must be remanded in order to afford the 
veteran another opportunity to undergo VA psychiatric and 
otologic examinations.  The RO must comply with all 
notification requirements regarding the duty of the veteran 
to cooperate and report for the examination, and the 
consequences of his failure to report for examination.  
Evidence of all written notifications to the veteran should 
be made part of the record.

In the event that the veteran fails to report for VA 
examination(s), the RO should readjudicate the claim with 
consideration of 38 C.F.R. §§ 3.158 and 3.655 and notify the 
veteran of that determination in a supplemental statement of 
the case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran at 
his most recent address of record and 
request that he provide a list of those 
who have treated him for his service-
connected psychiatric and ear 
disabilities since 1992.  The RO should 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.

2.  Following the above, the veteran 
should be examined by a VA psychiatrist to 
determine the current extent of the 
service-connected psychiatric disorder.  
The examination report should include a 
detailed account of all pathology found to 
be present.  The psychiatrist should 
describe how the symptoms of the service-
connected anxiety reaction affect the 
veteran's social and industrial capacity.  
The report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as possible.  
All necessary special studies or tests are 
to be accomplished.  The examiner should 
comment on the presence or absence (and 
extent) of such symptoms as:  suicidal 
ideation; neglect of personal appearance; 
flattened affect; panic attacks; 
impairment of long- and short-term memory; 
impaired judgment or abstract thinking; 
disturbances of motivation and mood; 
anxiety; suspiciousness; and sleep 
impairment.  The examination must be in 
accordance with the applicable provisions 
of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (DSM-IV), 
and the examiner must assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  The examiner 
must include a definition of the numerical 
code assigned.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

3.  The veteran should be scheduled for a 
VA otologic examination, to include all 
appropriate studies, in order to determine 
the current nature and extent of his 
service-connected residuals of ruptured 
left eardrum with history of otitis media.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should specifically comment as to 
whether the veteran currently experiences 
any active suppuration and/or drainage 
from his left ear which may reasonably be 
construed as resulting from his service-
connected disorder.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If an 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

5.  The RO must ensure that copies of all 
notification letters sent to the veteran 
are placed in the claims file.  The 
veteran should be notified, at his most 
recent address of record, of the 
consequences of his failure to report for 
the aforementioned examinations without 
good cause, that is, that under 38 C.F.R. 
§ 3.655, his claim may be denied.

6.  The RO should formally readjudicate 
the issues originally certified for 
appeal.  If the veteran fails to report 
for VA examination, the RO should take 
into consideration the provisions of 38 
C.F.R. §§ 3.158 and 3.655.

Thereafter, the veteran and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
